DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s Amendment to Claims, Abstract and Remarks filed on December 7, 2021 and IDS filed on November 12, 2021 are acknowledged. Applicant also filed Supplemental amendment to Claims on January 5, 2022.
2.2.	As a result of both Amendments, Claims 3-5 and 8-9 have been canceled.  Claim 8 and 9 have been previously withdrawn.  Claim 1 has been amended for clarity, by incorporation limitations of canceled claims with respect to polyester composition, and by introducing new limitations as : " wherein a cumulative drawing distance of a drawing distance at a first stage and a drawing distance at a second stage in the preparation of the polyester film is 200 mm or less."
2.3.	Support for the amendment to Claim 1 has been found in Applicant's Specification as indicated by Applicant (see [0017], [0018],[0023] and [0024]). Therefore, No New Matter has been added with instant Amendment.
3.	IDS filed on November 12, 2021 has been considered and attached to instant Action.
4.     Abstract filed on December 7, 2021 is acknowledged and accepted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 Inagaki et al (US 2006/0063008). In this respect note that even though that  Inagaki does disclose similar polyester composition used for heat-shrinkable film, it does not disclose or teach with  all the limitations  of the amended Applicant's base Claim 1 and certainly fails to obtained heat shrinkable film using specific steps of  drawings as claimed by Applicant, which are critical for obtaining film with specified properties.
	At least for the reasons above, Claims 1, 2 and 6-7 ( see Examiner's Amendmet below) are allowed.
Election/Restrictions
6.	Claim 1 is allowable. The restriction requirement , as set forth in the Office action mailed on May 26,2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  Claims 6 and 7 directed to product comprising all the limitations of allowable claim 1 no longer withdrawn from consideration. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
6.	Authorization for this Examiner’s Amendment was given in an interview with Applicant's representative Mr. Kilyk on January 5, 2022.
The application has been amended as follows: 
Rejoin withdrawn Claims 6 and 7. 

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/
Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763